                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                           No. 5:19-CV-104-D

JONES AMANIAMPONG, et al.                     )
                                              )
                   Plaintiffs,                )
                                              )
            v.                                )           ORDER
                                              )
KIRSTJENM. NIELSON,                           )
U.S. Department of                            )
Homeland Security, et al.                     )
                                              )
                   Defendants.                )


      Upon consideration of the Defendants' Motion for Abeyance,

      IT IS HEREBY ORDERED, that Defendants' Motion is GRANTED;

      IT IS FURTHER ORDERED that this case is held in abeyance for 90 days from

the date of this order or until Defendants file a separate motion to dismiss the

Complaint for mootness, whichever event occurs first.

      SO ORDERED. This __jQ_ day of June, 2019.




                                 J:ttrEs   c~t'E~ III
                                 United States District Judge
